DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9-24, 26-27, 29-37, and 39-42 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a curved antenna coupled to a surface of the substrate, the curved antenna including: a void area free of solid material directly coupled to the surface of the substrate; an antenna ground interconnect over and directly coupled to the void area, the antenna ground interconnect including a plurality of openings and coupled to ground; and an antenna dielectric layer over and directly coupled to the antenna ground interconnect, directly coupled to the curved antenna, and directly coupled to at least a portion of the void area through the plurality of openings; and a curved antenna portion over and directly coupled to the antenna dielectric layer.  
 	Ndip, Pirila, and Ryou – all of record - are all cited as teaching some elements of the claimed invention including a substrate comprising at least one dielectric layer, a plurality of interconnects, a curved antenna coupled to the surface of the substrate and including a void area, an antenna ground, and a plurality of openings.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 21, patentability exists, at least in part, with the claimed features of a curved antenna coupled to a surface of the antenna device, the curved antenna including: a void area free of solid material directly coupled to the surface of the antenna device, an antenna ground interconnect over and directly coupled to the void area, the antenna ground interconnect including a plurality of openings and coupled to ground; and an antenna dielectric layer over and directly coupled to the antenna ground interconnect, directly coupled to the curved antenna, and directly coupled to at least a portion of the void area through the plurality of openings; a curved antenna portion over and directly coupled to the antenna dielectric layer; wherein the curved antenna is curved relative to the surface of the antenna device.
 	Ndip, Pirila, and Ryou are all cited as teaching some elements of the claimed invention including a substrate comprising at least one dielectric layer, a plurality of interconnects, a curved antenna coupled to the surface of the substrate and including a void area, an antenna ground, and a plurality of openings.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 31, patentability exists, at least in part, with the claimed features of a curved antenna coupled to a surface of the first antenna device, the curved antenna including: a void area free of solid material directly coupled to the surface of the first antenna device; an antenna ground interconnect over and directly coupled to the void area, the antenna ground interconnect including a plurality of openings and coupled to ground; and an antenna dielectric layer over and directly coupled to the antenna ground interconnect, directly coupled to the curved antenna, and directly coupled to at least a portion of the void area through the plurality of openings; a curved antenna portion over and directly coupled to the antenna dielectric layer.
 	Ndip, Pirila, and Ryou are all cited as teaching some elements of the claimed invention including a substrate comprising at least one dielectric layer, a plurality of interconnects, a curved antenna coupled to the surface of the substrate and including a void area, an antenna ground, and a plurality of openings.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 36, patentability exists, at least in part, with the claimed features of a method comprising forming a curved antenna over a surface of the at least one dielectric layer, wherein forming the curved antenna includes: forming a void area free of solid material and directly coupling the void area to the at least one dielectric layer; forming an antenna ground interconnect over the void area and directly coupling the antenna ground interconnect to the void area, the antenna ground interconnect including a plurality of openings and coupled to ground; and forming an antenna dielectric layer over the antenna ground interconnect and directly coupling the antenna dielectric layer to the antenna ground interconnect and to the curved antenna, and directly coupling the antenna dielectric layer to at least a portion of the void area through the plurality of openings; forming a curved antenna portion over and directly coupled to the antenna dielectric layer.
 	Ndip, Pirila, and Ryou are all cited as teaching some elements of the claimed invention including a method including forming at least one dielectric layer, forming a plurality of interconnects, forming a curved antenna coupled to the surface of the substrate and including a void area, forming an antenna ground, and forming a plurality of openings.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845